                                                                                                                             .,
PROB 35                                                                        Report and Order Terminating Supervision      ,,
(Reg 3/93)                                                                              Prior to Original Expiration Date



                              UNITED STATES DISTRICT COURT
                                          FOR THE
                            EASTERN DISTRICT OF NORTH CAROLINA

VNITED STATES OF AMERICA

                    v.                                         Crim. No. 5:19-CR-295-1D

MANUEL SANCHEZ HINAHON

        On May 4, 2017, the above named was released from prison and commenced a term of supervised
release for a period of 60 months. The offender has complied with the rules and regulations of supervised ·.·
release and is no longer in need of supervision. It is accordingly recommended that the offender be :
discharged from supervision.

                                                      I declare under penalty of perjury that the foregoing
                                                      is true and correct.


                                                      /s/ Van R. Freeman. Jr.
                                                      Van R. Freeman, Jr.
                                                      Deputy Chief U.S. Probation Officer
                                                      150 Rowan Street Suite 110
                                                      Fayetteville, NC 28301
                                                      Phone: 910-354-2542
                                                      Executed On: January 22, 2021


                                           ORDER OF COURT

       Pursuant to the above report, it is ordered that the offender be discharged from supervision and that
the proceedings in the case be terminated.

         Dated this -=i.~1__ day of _~~..,..[-e1._n~"=Mtj~1---~' 2021.


                                                                                                                            f..
                                                                                                                            ·.:-

                                                              ames C. Dever III
                                                             U.S. District Judge




                Case 5:19-cr-00295-D Document 2 Filed 01/27/21 Page 1 of 1
